Citation Nr: 1100084	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether the Veteran is eligible for educational assistance 
benefits under the provisions of Chapter 30, Title 38, of the 
United States Code (Montgomery GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
August to December 1999 and in the U.S. Navy from January to 
November 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2009 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The RO in Los 
Angeles, California, now has jurisdiction, and that office 
certified the appeal to the Board.

As support for her claim, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran's initial period of active duty service in the 
U.S. Army from August to December 1999 was uncharacterized, 
although a December 1999 memorandum shows she was discharged due 
to failure to adapt to the military.

2.  Her second period of active duty service in the U.S. Navy 
from January to November 2000 was under honorable conditions, but 
she received a general discharge because of a personality 
disorder diagnosed during this subsequent period of service that 
was manifested by suicidal ideation and a general inability to 
perform her duties satisfactorily.

3.  She was separated from the Navy with less than three years of 
service.  The personality disorder is not considered a disability 
under VA regulations, is not due to her willful misconduct, and 
interfered with her performance of duty. 




CONCLUSION OF LAW

The criteria are met for eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 38, 
of the United States Code (Montgomery GI Bill).  38 U.S.C.A. §§ 
3011, 5107(b) (West 2002); 38 C.F.R. § 20.7042 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

The Veteran contends that she has met the requirements for basic 
eligibility for educational assistance under Chapter 30, Title 
38, of the United States Code.  
She does not dispute that she served less than her contracted 
term of service.  Instead, she essentially argues that her 
discharge meets one of the exceptions to the general rule for 
eligibility in that it was:  (1) involuntary, (2) due to 
hardship, or (3) due to a physical or mental condition that 
interfered with the performance of her duties and did not result 
from misconduct.

The Veteran initially served in the U.S. Army from August to 
December 1999.  That service was uncharacterized, however, a 
December 1999 memorandum of proposed discharge shows it was due 
to failure to adapt to the military.

She had a subsequent period of active duty service from January 
to November 2000 in the U.S. Navy.  That additional service was 
under honorable conditions but ended on account of a personality 
disorder.

Basic educational assistance benefits under the provisions of 
Chapter 30, Title 38, of the United States Code (Montgomery GI 
Bill or Chapter 30 benefits) are available if certain 
requirements are met.  The GI Bill provides, among other 
benefits, an educational assistance program to help in the 
readjustment of members of the Armed Forces to civilian life 
after their separation from military service.  38 U.S.C.A. § 
3001.  The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates or meeting certain other criteria for 
basic eligibility for educational assistance.  
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.

To be eligible for Chapter 30 benefits, an individual must have 
first become a member of the Armed Forces or first entered on 
active duty as a member of the Armed Forces after June 30, 1985.  
38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  In the 
case of this particular Veteran, she entered active duty in 
August 1999 (in the Army) and again later in January 2000 
(in the Navy), so meets this preliminary requirement.

The individual also must have served an obligated period of 
active duty.  In the case of an individual with an obligated 
period of service of three years or more, the individual must 
have completed at least three years of continuous active duty; 
or in the case of an individual whose initial obligated period of 
service is less than three years, served at least two years of 
continuous active duty.  
38 C.F.R. § 21.7042(a)(2).  



The Veteran's current claim of entitlement to Chapter 30 benefits 
was submitted in January 2009.  The RO denied her claim on the 
basis that she had insufficient qualifying service and did not 
satisfy any exceptions authorized by Congress.  Based on 
electronic communications with the Department of Defense and a 
review of her DD Form 214s, the RO correctly determined that she 
did not have the requisite three years of continuous service.  On 
the other hand, the RO incorrectly determined that her separation 
- when also considering her second period of service in the Navy 
(so not just her service in the Army), did not meet any of the 
exceptions set forth in 38 C.F.R. § 21.7042(a)(5).

According to 38 C.F.R. § 21.7042(a)(5), an individual need not 
have served the requisite amount of time if he or she was 
discharged or released from active duty for any one of the six 
following reasons: 

(i) for a service-connected disability; 

(ii) for a medical condition which preexisted service on active 
duty and which VA determines is not service connected; 

(iii) under 10 U.S.C. 1173 (hardship discharge); 

(iv) for convenience of the government (A) after completing at 
least 20 continuous months of active duty of an obligated period 
of active duty that is less than three years, or (B) after 
completing 30 continuous months of active duty of an obligated 
period of active duty that is at least three years; 

(v) involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the Secretary of 
the military department concerned in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy; or 

(vi) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with the 
individual's performance of duty, as determined by the Secretary 
of each military department in accordance with regulations 
prescribed by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when it is not 
operating as a service in the Navy.

Here, as the record is clear that the Veteran did not serve for 
at least three years on active duty during either period of 
service, the Board finds that the critical question to consider 
with respect to her basic eligibility for Chapter 30 benefits is 
whether she was released from active duty prior to completing her 
qualifying service under one of these mentioned exceptions in 38 
C.F.R. § 21.7042(a)(5).  And after considering all the relevant 
evidence, the Board disagrees with the RO's decision denying her 
eligibility so is granting her appeal.

There is no indication from her service personnel records (SPRs) 
and service treatment records (STRs) that the Veteran was 
discharged or released from active duty for a service-connected 
disability, or for a pre-existing non-service-connected 
disability, pursuant to 38 C.F.R. § 21.7042(a)(5)(i) and (ii).  
For instance, she testified that she was discharged because of 
her physical disabilities affecting her knee and back, as well as 
becoming pregnant.  But the records concerning her service simply 
do not mention any of these conditions as cause for her early 
discharge, let alone that any of these conditions pre-existed her 
service.  Rather, her STRs show she was recommended for 
administrative separation by a Navy psychiatrist in October 2000 
due solely to a diagnosed personality disorder.  This 
recommendation made no mention of any physical conditions, 
including any newly discovered pregnancy.  There also is no 
pregnancy discharge denoted on her DD Form 214.  As well, there 
is no indication she was discharged for hardship pursuant to 38 
C.F.R. § 21.7042(a)(5)(iii).  



Also, there is no indication she was separated for the 
convenience of the government on a voluntary basis, pursuant to 
38 C.F.R. § 21.7042(a)(5)(iv), since she had not served 
continuously for at least 20 continuous months of active duty of 
an obligated period of active duty that is less than three years.  
Instead, she had been in continuous service in her term with the 
Navy for only eleven months.

Further, there is no indication there was any issue of force 
reduction involved in her discharge, which precludes the 
application of 38 C.F.R. § 21.7042(a)(5)(v),
for involuntarily discharge for the convenience of the government 
as a result of a reduction in force.

It appears the first period of service in the Army, especially 
when viewed in isolation, did not establish eligibility for GI 
Bill benefits.  As mentioned, that initial period of service from 
August to December 1999 was uncharacterized, though a December 
1999 memorandum of proposed discharge shows it was due to failure 
to adapt to the military.  Such a discharge would not meet any of 
the exceptions in 38 C.F.R. § 21.7042(a)(5), but the Veteran 
testified during her recent hearing that she is not relying on 
that initial period of service to establish her eligibility, 
rather, her subsequent service in the Navy, which concluded under 
different circumstances.

And, indeed, the Board finds there is sufficient evidence during 
the second period of service to establish qualification under the 
last exception of 38 C.F.R. § 21.7042(a)(5).  That is, the 
Veteran had a mental condition that was not characterized as a 
disability and did not result from her willful misconduct, but 
did interfere with her performance of duty.  Her DD Form 214 
concerning her service in the Navy from January to November 2000 
shows a Separation Code of JFX (i.e., Personality Disorder), and 
the Narrative Reason for Separation as "Personality Disorder."  
The Separation Authority listed on the DD Form 214 
is "MILPERSMAN 1910-122."  See MILPERSMAN 1910-122 (August 21, 
2009) (referring to U.S. Military Personnel Manual, Separation 
Codes for Enlisted Personnel, "Separation by Reason of 
Convenience of the Government - Personality Disorder(s)"), 
available at Navy Personnel Command, Bureau of Naval Personnel 
website, at 
http://www.npc.navy.mil/ReferenceLibrary/MILPERSMAN/1000MilitaryP
ersonnel/1900Separation/1900_1910_299/1910_122.htm.

The Navy's personnel regulation of MILPERSMAN 1910-122 sets forth 
the provisions of when a soldier is to be separated because of a 
personality disorder.  Specifically, members may be processed for 
separation based on a clinical diagnosis of a personality 
disorder when:  (1) the disorder is so severe that the member's 
ability to function effectively in the Navy environment is 
significantly impaired; and (2) the impairment interferes with 
the member's performance of duty, or poses a threat to the safety 
or well-being of the member or others, and the member has not 
responded to leadership and counseling.  Id.  However, separation 
for personality disorder is not appropriate nor should it be 
pursued when separation is warranted on the basis of 
unsatisfactory performance or misconduct.  Id.  The regulation 
also sets forth that a diagnosis of personality disorder must be 
established by a psychiatrist or PhD-level psychologist.  Id.

The Veteran's service treatment records show that in July 2000 
she received emergent psychiatric evaluation for suicidal 
ideation related to stresses at work.  A clinical psychologist 
assessed for diagnoses on Axis I occupational problem and on Axis 
II personality disorder, not otherwise specified.  This 
psychologist that conducted this mental status evaluation in July 
2000 went on to conclude that "[the Veteran] is deemed 
unsuitable for continued military service based on the above 
diagnosis.  The evaluation reveals difficulty adapting, emotional 
instability, and behavioral problems, especially in stressful 
situations that most people would be able to handle."  Indeed, 
this psychologist remarked that the personality disorder was so 
severe as to significantly impair the Veteran's effective 
functioning in the military environment.

The Veteran continued to receive psychiatric evaluations in 
September 2000, with complaints of work-related stress, and there 
was reaffirmation of this diagnosis of personality disorder.  She 
eventually was admitted as an inpatient for psychiatric 
hospitalization from September 30, 2000 to October 10, 2000, on 
account of suicidal ideation.

An October 2000 psychiatrist's evaluation report then found she 
was unsuitable for military service due to the personality 
disorder.  The evaluating psychiatrist strongly recommended 
expeditious administrative separation on the basis of 
chronic adjustment problems, hospitalization due to impulsivity, 
suicidal ideation, history of suicidal gesturing, and the 
diagnosed personality disorder.  The psychiatrist remarked that 
"[w]hile this member is not imminently suicidal or homicidal, 
the member's retention in the Navy presents a continuing danger 
of harm to self or others.  The member's conditions are of such 
severity that the ability to function safely and effectively in 
the military environment is significantly impaired."  That 
October 2000 psychiatrist's findings clearly satisfy the 
requirements for involuntary separation due to the personality 
disorder under MILPERSMAN 1910-122.  

So this evidence, on the whole, clearly established the Veteran 
was separated from her second period of service due to the 
personality disorder that was not considered to be a disability 
or due to her willful misconduct, but that clearly interfered 
with her ability to perform her duties satisfactorily.  Thus, the 
Board finds that the exception set forth in 38 C.F.R. § 
21.7042(a)(5)(vi) has been met, and that she resultantly is 
eligible for Chapter 30 benefits.


ORDER

The appeal to establish eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 38, 
of the United States Code (Montgomery GI Bill), is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


